     Case 3:20-cv-00399-LAB-AHG Document 5 Filed 04/24/20 PageID.27 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    BRIAN M. PORTER                           Case No.: 20cv399-LAB (AHG)
12                                 Plaintiff,
                                                ORDER OF DISMISSAL
13    v.
14    VIETNAM VETERANS OF SAN
      DIEGO
15
                                Defendant.
16
17
18         The Court on March 4 dismissed the complaint without prejudice for failure
19   to invoke the Court’s jurisdiction and failure to state a claim, and ordered Plaintiff
20   Brian Porter to file an amended complaint. The Court then sua sponte extended
21   the time for him to amend, directing him to mail his amended complaint so that it
22   arrived in the Clerk’s office by April 22, 2020. If he did not, the Court cautioned
23   him, this action could be dismissed for failure to prosecute.
24   ///
25   ///
26   ///
27   ///
28   ///

                                                1
                                                                                    20cv399
     Case 3:20-cv-00399-LAB-AHG Document 5 Filed 04/24/20 PageID.28 Page 2 of 2



1          Porter has not filed an amended complaint or anything else. This action is
2    therefore DISMISSED WITHOUT PREJUDICE for failure to prosecute and for
3    failure to invoke the Court’s jurisdiction.
4          IT IS SO ORDERED.
5    Dated: April 24, 2020
6
7                                              Honorable Larry Alan Burns
                                               Chief United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                    20cv399
